internal_revenue_service number release date index number -------------------------------------------------- -------------------------- --------------------------- --------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b06 plr-114620-15 date date --------------------------- -------------------------------------------- taxpayer ----------------------------------------------------------- parent ------------------------------------------------------------- state commission a commission b new system case year a year b year c date a x director --------- ---------------------------------------------- ------------------------------------------------------- ------------------------- --------------------------- ------- ------- ------- -------------------- ---- -------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ----------------------------------------------------- dear ------------------- this letter responds to parent’s request made on behalf of taxpayer dated date for a ruling on the application of the normalization rules to certain regulatory procedures applied in state as described below the representations set out in your letter follow taxpayer a wholly-owned subsidiary of parent is primarily engaged in the business of transmitting and distributing electric power to customers in state it is plr-114620-15 subject_to regulation by commission a and commission b with respect to terms and conditions of services including the rates it may charge for its services both commissions establish taxpayer’s rates based on taxpayer’s costs including a provision for a return on the capital employed by taxpayer in its regulated business we are concerned here only with the rates established by commission a for taxpayer the law of state provides a process under which a utility may establish its rates over multiple years setting the rates for the first year in a traditional rate case but them adjusting the rates for subsequent years by application of a formula rather than through new rate cases taxpayer used this process in case a year a rate case to establish its distribution rates for a five year period beginning in year b the values for the various components of rate base were derived from taxpayer’s legacy accounting system as relevant to this ruling_request taxpayer’s legacy system contained unrecognized errors resulting in a lower amount of deferred tax expense than would have been calculated if the errors had not been present as well as a lower accumulated deferred federal_income_tax balance adfit the net effect of these errors was a lower revenue requirement partially offset by the lower adfit balance and thus some portion of the benefit of accelerated_depreciation was flowed through to ratepayers during the five year period taxpayer was unaware of the errors embedded in its legacy accounting system until it installed its new system and ran the actual values for year c using both the legacy system and the new system and compared the outcome discovering the error taxpayer believed that it was unable to get the error recognized and corrected by commission a during the five year period in which the original rates were adjusted by formula each year and so taxpayer calculated the amount by which the benefits of accelerated_depreciation were being flowed through to ratepayers beginning in year c and created an entry on its regulatory books of this amount on date a taxpayer filed a notice of intent to file a general rate case with commission a in that rate case taxpayer sought to amortize the amount it calculated as unfunded deferred tax over a period of x years in order to cure the normalization violation that had occurred commission a felt that the errors in deferred tax calculation should be treated the same as all other items of revenues and costs under the formula that had been applied to the original rates and the amounts considered recovered in the rates due to the seriousness of possible sanctions for a normalization violation and the different approaches used by taxpayer and commission a this ruling_request was jointly prepared and submitted to the internal_revenue_service commission a at all times has required that all public_utilities under its jurisdiction use normalized methods_of_accounting taxpayer requests that we rule as follows taxpayer’s ratemaking and accounting procedures described above which resulted in the partial flow through of the tax benefits of accelerated_depreciation plr-114620-15 were not inconsistent with the requirements of sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the treasury regulations and hence not violative of the normalization rules so long as taxpayer implements corrective measures that are adequate under those rules the proposal by the staff of commission a not to permit recovery_of taxpayer’s proposed regulatory asset but to use the new system to calculate deferred tax expense prospectively would not be violative of the normalization rules because taxpayer was operating under an alternative rate plan which adjusted rates based on an external formula rather than on a cost of service basis that would allow taxpayer to request rate changes based on its actual cost of service if adopted by commission a taxpayer’s proposal to amortize the regulatory asset as described above and to use the new system to calculate deferred tax expense prospectively would constitute corrective measures that are adequate under the normalization rules law and analysis former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a of the income_tax regulations provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference plr-114620-15 sec_1_167_l_-1 sets forth additional normalization requirements with respect to public_utility_property under sec_1_167_l_-1 a taxpayer does not use a normalization method_of_accounting if for ratemaking purposes the amount of the reserve for deferred taxes excluded from the rate base or treated as cost-free capital exceeds the amount of the reserve for the period used in determining the taxpayer's ratemaking tax expense sec_1_167_l_-1 also provides the procedure for determining the amount of the reserve for deferred taxes to be excluded from rate base or to be included as no-cost capital if in determining depreciation for ratemaking tax expense a period the test period is used which is part historical and part future then the amount of the reserve_account for this period is the amount of the reserve at the end of the historical portion of the period and a pro_rata amount of any projected increase to be credited to the account during the future portion of the period the pro_rata amount of any increase during the future portion of the period is determined by multiplying the increase by a fraction the numerator of which is the number of days remaining in the period at the time the increase is to accrue and the denominator of which is the total number of days in the future portion of the period sec_168 of the code provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting however in the legislative_history to the enactment of the normalization requirements of the investment_tax_credit congress has stated that it hopes that sanctions will not have to be imposed and that disallowance of the tax_benefit there the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility see senate report no 92nd cong 1st sess 1972_2_cb_559 here taxpayer discovered the errors embedded in its legacy accounting system when it adopted a more robust new system and has sought to calculate the amounts that were flowed through to ratepayers taxpayer has also made commission aware of the errors as soon as practicable likewise commission a has at all times required that utilities under its jurisdiction use normalization methods_of_accounting and has never required taxpayer to violate the normalization provisions thus if properly corrected it is not currently appropriate to apply the sanction of denial of accelerated_depreciation to taxpayer regarding the two proposed corrections of the errors we do not mandate any particular corrective measure rather we interpret the normalization provisions and identify violations and when asked evaluate whether certain corrective measures are sufficient in this case commission a proposes that the errors in deferred tax calculation should be treated the same as all other items of revenues and costs under the formula that had been applied to the original rates and the amounts considered recovered in the rates while the ratemaking process used here was designed to replace frequent rate cases with a formula providing adjustments for costs and plr-114620-15 expenses the reflection of depreciation and the associated tax effects of depreciation are not like other elements of cost and expense that are used to calculate rate base rather the timing of the reflection of depreciation and its associated tax effects are governed by the normalization provisions the normalization provisions are designed by congress to ensure that the benefits of accelerated_depreciation and the investment_tax_credit inure to the benefit of the utility as an incentive for investment and are not converted through flow-through to consumer or individual tax benefits rather than an element of variable cost and expense that can be generally reflected in a formula that will provide appropriate adjustments over time the benefits of accelerated_depreciation must be more specifically accounted for as directed by congress thus the formula cannot be assumed to correct the errors embedded in the initial ratemaking due to taxpayer’s legacy accounting system taxpayer’s proposal however to amortize the amounts calculated to have been erroneously flowed-through over a period of years is adequate to cure the normalization violations inadvertently caused in this case conclusion sec_1 taxpayer’s ratemaking and accounting procedures described above which resulted in the partial flow through of the tax benefits of accelerated_depreciation were not inconsistent with the requirements of sec_168 of the internal_revenue_code and sec_1_167_l_-1 of the treasury regulations and hence not violative of the normalization rules so long as taxpayer implements corrective measures that are adequate under those rules the proposal by the staff of commission a to use the new system solely to calculate deferred tax expense prospectively would not adequately correct the inadvertent violation of the normalization rules described above because the alternative rate plan taxpayer was operating under which adjusted rates based on an external formula rather than on a cost of service basis that would allow taxpayer to request rate changes based on its actual cost of service cannot be assumed to have corrected the errors embedded in taxpayer’s legacy accounting system if adopted by commission a taxpayer’s proposal to amortize the regulatory asset as described above and to use the new system to calculate deferred tax expense prospectively would constitute an adequate corrective measure under the normalization rules except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above plr-114620-15 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely peter c friedman senior technician reviewer branch office of the associate chief_counsel passthroughs special industries
